          Case 5:20-cv-00842-HE Document 32 Filed 06/08/21 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

DYLAN JORDAN FLOYD,               )
                                  )
              Plaintiff,          )
                                  )
vs.                               )                      NO. CIV-20-0842-HE
                                  )
TURN KEY HEALTH PROVIDER, et al., )
                                  )
              Defendants.         )

                                         ORDER

       Plaintiff Dylan Jordan Floyd, a state pretrial detainee appearing pro se and in forma

pauperis, filed this § 1983 action alleging violation of his constitutional rights. Pursuant

to 28 U.S.C. § 636(b)(1)(B) and (C), the matter was referred to Magistrate Judge Gary M.

Purcell for initial proceedings. Judge Purcell has issued a Report and Recommendation

recommending that defendant Turn Key Health Clinics, LLC’s (“Turn Key”) motion to

dismiss be granted and a Supplemental Report and Recommendation recommending that

the Logan County Detention Center defendants’ (“LCDC defendants”) motion for

summary judgment also be granted.

       The Report and Supplemental Report advised plaintiff of his right to object on or

before May 24, 2021. Plaintiff has not objected to the Report or Supplemental Report

thereby waiving his right to appellate review of the factual and legal issues they addressed.

Casanova v. Ulibarri, 595 F.3d 1120, 1123 (10th Cir. 2010).

       Accordingly, the court ADOPTS the Report and Recommendation [Doc. #28].

Turn Key’s Motion to Dismiss [Doc. #13] is GRANTED, the claims against Turn Key are
        Case 5:20-cv-00842-HE Document 32 Filed 06/08/21 Page 2 of 2




dismissed without prejudice. The court also ADOPTS the Supplemental Report and

Recommendation [Doc. #29]. The LCDC defendants’ Motion for Summary Judgment

[Doc. #20] is GRANTED.

     IT IS SO ORDERED.

     Dated this 8th day of June, 2021.




                                         2
